DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. The examiner maintains the combination of references would result in the claimed invention. While Ruff did disclose that additional layers were not required, there was no suggestion it would have a deleterious effect. As both the hard coating of Ruff and the release layer of Ermoshkin were utilized as deposition surfaces for 3D printing they are art recognized equivalents or alternatives. Moreover, using 2 art recognized equivalents in combination, in this case a hard coating and a release layer, is generally recognized to be obvious, see MPEP 2144.06. Applicant cites inapplicability of different materials and Ruff only discloses nanoparticles optionally, however, the materials of claim 1 are recited at such a broad degree of generality that the combination would still read on the claim. The examiner further notes that patents are relevant as prior art for all that they contain not just what the patentee regards as their specific invention, this is to include non-preferred embodiments such as including the optional nanoparticles, see MPEP 2123 I and II. Moreover, Sugiyama cites several materials that would have compatible adherence with thermoplastic [0010, 0012]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2013/0302594) in view of Ruff (US 2017/0036403) and Ermoshkin (US 2017/0210077).
As to claim 1, Sugiyama teaches a hardcoating used on a surface [0007, 0037, 0038] the composition comprising: (i) a binder [Abstract, 0010, 0024], and (ii) a mixture of nanoparticles in a range prima facie case of obviousness, see MPEP 2144.05 I. 
Sugiyama does not explicitly state that the coating is used as a surface on a platform for a 3d printer and 3d printing on the surface of the coating.
Ruff teaches a method of 3D printing where in the print bed or platform has coating made of nanoparticles [0045, Abstract, Fig 4] which improves print accuracy and adhesion [0004, 0005, 0011, 0015, 0017, 0027]. The coating is hard and rigid which allows it to be used repeatedly without substantial damage [0019, 0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the hard coating as a surface on a platform for a 3d printer and 3d printing on the surface of the coating, as suggested by Ruff, as this allowed for improved print accuracy and adhesion and to be used repeatedly without damage.  
Sugiyama does not explicitly state a thermoplastic layer with first and second major surfaces is on top of the composition layer with first and second major surfaces. 
Ermoshkin teaches a coating for use in 3D printing [Abstract] that includes a thermoplastic layer that acts as a release layer in order to enable quick and easy removal of the part that is placed on top of the build platform and in contact with the built object [0016,0022, 0059, 0253, claim 10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sugiyama and a thermoplastic layer with first and second major surfaces is on top of the composition layer with first and second major surfaces such that the thermoplastic layer directly contacts the formed 
As to claim 2, Sugiyama teaches the nanoparticles include modified nanoparticles [0030].  
As to claim 7, Sugiyama teaches curing reactive resin to provide the binder [0013,0024, 0029, 0032, 0054]. 
As to claim 8, Sugiyama teaches curing radical reactive acrylate to provide the binder [0010, 0012, 0013, 0029, 0032, 0038, 0054].  
As to claim 10, Sugiyama teaches the curing includes actinic radiation [0054, 0060, 0075, 0086, 0092].  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2013/0302594) in view of Ruff (US 2017/0036403) and Ermoshkin (US 2017/0210077) as applied to claims 1, 2, 7, 8, 10 above, and in further view of Jones (US 2014/0020191).
As to claim 5, Sugiyama does not explicitly state the surface has a less than 110 degree of water contact angle.  
Jones teaches a method of 3D printing [Abstract] and notes that it was “known in the art” to use hydrophobic surfaces, ie surfaces that have a contact angle of 90 or more, as release layers for easy part removal [0058, 0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Sugiyama and included release layers that have a contact angle of 90 or more, as suggested by Jones, in order to allow for easy part removal. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Claim 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2013/0302594), Ermoshkin (US 2017/0210077), and Ruff (US 2017/0036403), as applied to claims 1, 2, 7, 8, 10 above, and in further view of Jacobs (US 2015/0037527). 
As to claim 4, Sugiyama does not explicitly state the article has an accuracy rating of not greater than 1 as determined by the 3-D Printing Accuracy Test.   
Jacobs teaches a method of 3D printing wherein a coating layer has a roughness of up to 25 microns in order for the built part to have adequate adherence to the build table in order to prevent warpage [0004, 0021]. As the layer prevents warpage, the end part would have an accuracy rating of not greater than 1 as determined by the 3-D Printing Accuracy Test [0004, 0008]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the 3d printed article have an accuracy rating of not greater than 1, as suggested by Jacobs, in order to ensure the part adheres the coating surface and has high accuracy. 
As to claim 6, Sugiyama does not explicitly state the surface has a greater than 6 nm of surface roughness as determined by atomic force microscopy.  
Jacobs teaches a method of 3D printing wherein a coating layer has a roughness of up to 25 microns in order for the built part to have adequate adherence to the build table in order to prevent warpage [0004, 0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the coating of Sugiyama have a roughness of up to 25 microns, as suggested by Jacobs, in order to ensure the part adheres the coating surface and has high accuracy.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2013/0302594), Ermoshkin (US 2017/0210077), and Ruff (US 2017/0036403), as applied to claims 1, 2, 7, 8, 10 above, and in further view of Kolb (US 2012/0021134). 
As to claim 9, Sugiyama teaches a making a binder by curing a mixture [0013,0024, 0029, 0032, 0054] of radical reactive acrylate (urethane) and nonradical reactive acrylate (methyl methacrylate) [0010, 0012, 0032] but does not state the mixture comprising in a range from 80 wt. % to 90 wt. % radical reactive acrylate and 20 wt. % to 10 wt. % of non-radical reactive acrylate, based on the total weight of the mixture, to provide the binder. 
Kolb teaches a method of making a coating [Abstract] wherein a polymer capable of being cured through a free radical process is used alongside a non radical polymer in order to control the curing throughout the process [0035, 0048, 0052]. Thus, the ratio of radical reactive to non radical reactive constituents is a results effective variable. It is well settled that the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ARMAND MELENDEZ/Examiner, Art Unit 1742               


/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742